
	

115 SRES 639 ATS: Designating the week beginning September 17, 2018, as “National Hispanic-Serving Institutions Week”.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 639
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Menendez (for himself, Mr. Cornyn, Mr. Bennet, Ms. Cortez Masto, Mrs. Feinstein, Mr. Heinrich, Mr. Heller, Mrs. Murray, Mr. Nelson, Mr. Sanders, Mr. Durbin, Ms. Harris, and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 17, 2018, as National Hispanic-Serving Institutions Week.
	
	
 Whereas Hispanic-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment comprised of at least 25 percent Hispanic students;
 Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping those students attain their full potential through higher education;
 Whereas 492 Hispanic-Serving Institutions operate in the United States; Whereas Hispanic-Serving Institutions represent just 14.9 percent of all nonprofit institutions of higher education, yet serve 24.5 percent of all students and 63 percent of all Hispanic students, enrolling more than 2,075,317 Hispanic students;
 Whereas there are operating in 36 States and the District of Columbia 333 emerging Hispanic-Serving Institutions, which are institutions that do not meet the threshold of 25 percent Hispanic enrollment but serve a Hispanic student population of between 15 and 24 percent;
 Whereas Hispanic-Serving Institutions are located in 21 States and the Commonwealth of Puerto Rico, and emerging Hispanic-Serving Institutions are located in 36 States and the District of Columbia;
 Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving the communities in which the institutions are located;
 Whereas Hispanic-Serving Institutions lead in efforts to increase Hispanic participation in science, technology, engineering, and mathematics;
 Whereas celebrating the vast contributions of Hispanic-Serving Institutions to the United States strengthens the culture of the United States; and
 Whereas the achievements and goals of Hispanic-Serving Institutions deserve national recognition: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the achievements and goals of Hispanic-Serving Institutions across the United States and in the Commonwealth of Puerto Rico;
 (2)designates the week beginning September 17, 2018, as National Hispanic-Serving Institutions Week; and (3)calls on the people of the United States and interested groups to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions.
			
